2:20-cr-20035-MMM-EIL # 38   Page 1 of 6
                                                                 E-FILED
                                    Friday, 15 January, 2021 01:32:35 PM
                                            Clerk, U.S. District Court, ILCD




               s/James E. Shadid
2:20-cr-20035-MMM-EIL # 38   Page 2 of 6
2:20-cr-20035-MMM-EIL # 38   Page 3 of 6
2:20-cr-20035-MMM-EIL # 38   Page 4 of 6
2:20-cr-20035-MMM-EIL # 38   Page 5 of 6
2:20-cr-20035-MMM-EIL # 38   Page 6 of 6
